--------------------------------------------------------------------------------

Exhibit 10.2




EXECUTION VERSION


NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated March 31, 2008 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., Texas
corporation, (“Rick’s”),  Vincent Piazza (the “Seller” or “Piazza”) and the
Piazza Family Limited Partnership (the “Piazza Family Partnership”).


W I T N E S S E T H:


WHEREAS, Seller is the owner of 100% of the outstanding shares of common stock
of The End Zone, Inc., a Pennsylvania corporation (the “Company”) which owns and
operates an adult entertainment cabaret known as Crazy Horse Too Cabaret (the
“Club”) located at 2908 South Columbus Blvd., Philadelphia, PA 19148 (the “Real
Property”); and


WHEREAS, the parties entered into a Second Amendment to Purchase Agreement dated
January 29, 2008, between Piazza, TEZ Real Estate, LP, a Pennsylvania limited
partnership (the “Partnership”), TEZ Management, LLC, a Pennsylvania limited
liability company (the “General Partner”), the Company, the Piazza Family
Partnership, RCI Entertainment (Philadelphia), Inc., a Pennsylvania corporation
(“RCI (Philadelphia)”), Rick’s and RCI Holdings, Inc., a Texas corporation
(“RCI”), as amended by the Third Amendment to Partnership Agreement (the
“Purchase Agreement”); and


WHEREAS, pursuant to the terms of the Purchase Agreement, at the time of Closing
(as defined in the Purchase Agreement ), Piazza or the Piazza Family Partnership
(the “Partnership Seller”) shall own (a) 100% of the issued and outstanding
partnership interest in the Partnership and (b) 100% of the issued and
outstanding membership interest in the General Partner; and


WHEREAS, pursuant to the terms and condition of the Purchase Agreement, the
Seller has agreed to sell to RCI (Philadelphia) 100% of his ownership interest
in the Company (the “Acquisition”); and


WHEREAS, as part of the Acquisition, RCI, a subsidiary of Rick’s, shall acquire
from the Partnership Seller 51% of the ownership interest of the Partnership
(the “Limited Partnership Interest”) and 51% of the ownership interest of the
General Partner (the “Membership Interest”); and


WHEREAS, the sale by Seller of his 51% ownership interest in the Company and the
sale by the Partnership Seller of his or its 51% Limited Partnership Interest
and 51% Membership Interest to RCI are hereinafter collectively referred to as
the “Transaction”; and


WHEREAS, the Seller and the Piazza Family Partnership will benefit from the
Transaction; and

 

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the Transaction, Rick’s and RCI, have agreed to pay
Seller and the Partnership Seller cash and certain other consideration, as more
fully described in the Purchase Agreement; and


WHEREAS, Rick’s and RCI require that the Seller and the Piazza Family
Partnership enter into this Non-Competition Agreement as a condition to Rick’s
and RCI entering into the Transaction; and


WHEREAS, the Seller and the Piazza Family Partnership agree to enter into this
Non-Competition Agreement in consideration of acts on the part of Rick’s, RCI
(Philadelphia) and RCI  as contemplated by the Transaction; and


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


1.             Covenants.   From and after the date of this Non-Competition
Agreement through and including the five (5) year period immediately following
the date of this Non-Competition Agreement (such five (5) year period, the
“Restricted Period”), neither Seller nor the Piazza Family Partnership shall
compete with Rick’s or any of Rick’s subsidiaries or affiliates, the Company or
the Club, and shall not either individually or jointly, directly or indirectly,
whether for compensation or not, alone or in association with any other person
or entity, without the express written consent of Rick’s:


 
(a)
Own or share in the earnings of, carry on, manage, operate, control, be engaged
in, render services to, solicit customers for, participate in or otherwise be
connected with, any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment within a twenty (20) mile
radius of the Real Property, provided that nothing contained herein shall
preclude Seller or the Piazza Family Partnership from owning, in the aggregate,
less that .05% of the shares of any publicly traded company engaged in the adult
entertainment industry; or

 
(b)
Solicit or induce, or attempt to solicit or induce, any employee, independent
contractor, or agent or consultant of Rick’s or the Club to leave his or her
employment or terminate his or her agreement or relationship with Rick’s or the
Club.



2.             Acknowledgments and Agreements of the Seller and the Piazza
Family Partnership.   The Seller and the Piazza Family Partnership acknowledge
and agree that:


 
(a)
Due to the nature of Rick’s business, the foregoing covenants place no greater
restraint upon the Seller and the Piazza Family Partnership than is reasonably
necessary to protect the business and goodwill of Rick’s;



 
(b)
These covenants protect a legitimate interest of Rick’s and do not serve solely
to limit Rick’s future competition;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;





Non-Competition Agreement - Page 2

 

--------------------------------------------------------------------------------

 

 
(d)
A breach of these covenants by the Seller or the Piazza Family Partnership would
cause irreparable damage to Rick’s;



 
(e)
These covenants will not preclude the Seller or the Piazza Family Partnership
from becoming gainfully employed following the closing of the Purchase
Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
Rick’s business and goodwill and valuable and extensive trade which Rick’s has
established through its own expense and effort;



 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
The Seller and the Piazza Family Partnership have carefully read and considered
all provisions of this Non-Competition Agreement and that all of the
restrictions set forth are fair and reasonable and are reasonably required for
the protection of the interests of Rick’s.



3.             Remedies, Injunction.   In the event of an actual breach of any
provisions of this Non-Competition Agreement by the Seller or the Piazza Family
Partnership, the Seller and the Piazza Family Partnership agree that Rick’s
shall be entitled to a temporary restraining order, preliminary injunction
and/or permanent injunction restraining and enjoining the Seller and the Piazza
Family Partnership from violating the provisions herein.  Nothing in this
Non-Competition Agreement shall be construed to prohibit Rick’s from pursuing
any other available remedies for such breach or threatened breach, including the
recovery of damages from the Seller or the Piazza Family Partnership.  The
Seller and the Piazza Family Partnership further agree that, for the purpose of
any such injunction proceeding, it shall be presumed that Rick’s legal remedies
would be inadequate and that Rick’s would suffer irreparable harm as a result of
any violation of the provisions of this Non-Competition Agreement by the Seller
or the Piazza Family Partnership.


4.             Severability.   In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  The Seller and the Piazza Family
Partnership further agree that such covenants and/or any portion thereof are
severable, separate and independent, and should any specific restriction or the
application thereof, to any person, firm, corporation, or situation be held to
be invalid, that holding shall not affect the remainder of such provisions or
covenants.


5.             General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days after mailing; and overnight
delivery service shall be deemed delivered one (1) day after depositing with the
overnight delivery service.





Non-Competition Agreement - Page 3

 

--------------------------------------------------------------------------------

 

 
If to Rick’s:
Eric Langan, President
 
10959 Cutten Road
 
Houston, Texas 77066
   
With a copy to:
Mr. Robert D. Axelrod
 
Axelrod, Smith & Kirshbaum
 
5300 Memorial Drive, Suite 700
 
Houston, Texas 77007
   
If to Seller or:
Vincent Piazza
The Piazza Family
401 S. Schuylkill Avenue
Partnership
Norristown, Pa., 19403
   
With a copy to:
Mr. Stuart N. Cohen
 
Butera, Beausang, Cohen & Brennan
 
630 Freedom Business Center, Suite 212
 
King of Prussia, PA  19406



 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Pennsylvania, without regard to principles of conflict of laws.



 
(c)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



 
(d)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the agreement of the Seller
and the Piazza Family Partnership not to compete with Rick’s.



 
(e)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.





Non-Competition Agreement - Page 4

 

--------------------------------------------------------------------------------

 
 
 
(f)
Assignment.  The rights and benefits of Rick’s under this Non-Competition
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of Rick’s.  The rights of the Seller and the Piazza Family Partnership
hereunder are personal and nontransferable except that the rights and benefits
hereof shall inure to the benefit of the heirs, executors and legal
representatives of the Seller and the Piazza Family Partnership.



 
(g)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
31st day of March, 2008.

 

 
RICK’S CABARET INTERNATIONAL, INC.
             
By:
 /s/ Eric Langan
   
   Eric Langan, President
             
THE PIAZZA FAMILY LIMITED PARTNERSHIP
             
By:
/s/ Vince Piazza
 
Its:
General Partner
       
SELLER:
             
By:
/s/ Vince Piazza
  Vincent Piazza





Non-Competition Agreement - Page 5


--------------------------------------------------------------------------------